Title: From George Washington to Thomas Wharton, Jr., 11 April 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Valley Forge 11th April 1778

I do myself the honor to inclose you a Resolve of Congress of the 4th instant empowering me to call for 5000 Militia from the States of Pennsylvania, Maryland and New Jersey. Much as the Army stands in need of Reinforcements, I would not wish to call upon the States for their Militia in great numbers before there is an absolute necessity. I shall therefore only make a demand at present from Pennsylvania of one thousand effective Rank and File including those at present in service under the command of General Lacey. I inclose you Copy of his Return of the 6th instant for your Government. I wish this Body of one thousand to be sent into the feild as expeditiously and for as long a time as possible If they cannot be ordered out for a longer term than the tour prescribed by law, I hope care will be taken to replace them regularly as their services expire. I have the honor to be with great Respect Sir Yr most obt Servt

Go: Washington


Colo. Gibson informs me that if the Militia would mount the Guards at Lancaster, he could send forward a considerable number of continental Troops. Be pleased to apply to him and know what number will be necessary, which may be considered as part of the 1000 above demanded.

